                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                          CIVIL ACTION NO. 1:20-CV-00002-FDW
    AARON DANIEL BUCKNER,

                  Plaintiffs

      v.                                                                   ORDER

    ANDREW M. SAUL,

                  Defendant.


           THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

No. 13) and Motion for Remand (Doc. No. 24). Plaintiff filed his Motion for Summary Judgment

on July 6, 2020. (Doc. No. 13). Through counsel, he seeks judicial review of an unfavorable

administrative decision on his application for Supplemental Security Income under 42 U.S.C.

§ 405(g).1 Plaintiff alleges the Administrative Law Judge (“ALJ”) committed harmful error

because he did not properly account for “Plaintiff’s limitations in concentration, persistence and

pace.” (Doc. No. 14, p. 14). Plaintiff also filed a Motion for Remand, (Doc. No. 24), on November

23, 2020. In his Motion for Remand, Plaintiff argues remand is appropriate because his hearing

was conducted in front of an invalid ALJ. Id. Both motions have been fully briefed and the Court

has carefully reviewed both. For the reasons that follow, the Court DENIES Plaintiff’s Motion for

Summary Judgment (Doc. No. 13), DENIES Plaintiff’s Motion for Remand (Doc. No. 24), and

GRANTS Defendant’s Motion for Summary Judgment (Doc. No. 24). The Commissioner’s

decision is accordingly AFFIRMED.



1
 “The court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming,
modifying, or reversing the decision of the Commissioner of Social Security, with or without remanding the cause
for a rehearing.” 42 U.S.C. § 405(g).

                                                        1

            Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 1 of 10
                                           I. BACKGROUND

   Plaintiff filed an application for Title II disability benefits on July 11, 2016, alleging disability

beginning August 1, 2015. (Doc. No. 7-1, p. 21). The claim was initially denied on September 1,

2016 and again upon reconsideration on November 17, 2016. Id. A hearing before an ALJ was

held on August 1, 2018 in Asheville, North Carolina. Id. The ALJ returned an unfavorable decision

to Plaintiff on October 18, 2018. Id. at 26.

   The ALJ made his decision after following the five-step evaluation process for disability claims

under the Social Security Act (“The Act”). Id. at 17; see also 20 C.F.R. § 416.920(a)(4). At the

first step, the ALJ determined Plaintiff had not engaged in “substantial gainful activity” since the

alleged onset of his disability. (Doc. No. 7-1, p. 23). At step two, the ALJ determined which of

Plaintiff’s impairments are “severe.” Id.; 20 C.F.R. §§ 404.1520(c). The ALJ concluded Plaintiff

had the following severe impairments: degenerative disc disease, schizoid personality disorder,

anxiety, and panic attacks. (Doc. No. 7-1, p. 23). At step three, the ALJ determine that Plaintiff’s

severe impairments did not meet or medically equate the severity of impairments found in 20

C.F.R. Part 404, Subpart P, Appendix 1 (“Listings”). Id. at 24. At step four, the ALJ determined

Plaintiff had the residual functional capacity (“RFC”) to

       perform sedentary work . . . except []he is able to perform simple, routine,
       repetitive tasks and maintain concentration and persistence for simple, routine
       repetitive tasks for two hour segments. The claimant can adapt to routine changes
       in a work setting and requires no more than occasional interaction with coworkers
       and supervisors but should avoid the public.

Id. at 25. The ALJ also determined Plaintiff has past relevant work but is unable to perform it. Id.

at 30. Finally, at step five, the ALJ considered Plaintiff’s age, education, work experience, RFC,

and the testimony of the Vocational Expert (“VE”) to determine that Plaintiff can adjust to other

jobs in the national economy, such as document preparer, addresser, and tube operator. Id. at 31.



                                                  2

         Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 2 of 10
The ALJ accordingly denied Plaintiff’s application. Id. Plaintiff requested review by the Appeals

Council, and such review was denied on October 29, 2018. Id. at 6.

                                      II. STANDARD OF REVIEW

       Section 405(g) of Title 42 of the United States Code provides judicial review of the Social

Security Commissioner’s denial of social security benefits: “[t]he court shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). When examining a disability determination, a reviewing court is

required to uphold the determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence. Id.; Westmoreland Coal Co., Inc. v.

Cochran, 718 F.3d 319, 322 (4th Cir. 2013); Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337,

340 (4th Cir. 2012). A reviewing court may not re-weigh conflicting evidence or make credibility

determinations because “it is not within the province of a reviewing court to determine the weight

of the evidence, nor is it the court’s function to substitute its judgment for that of the Secretary if

his decision is supported by substantial evidence.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(alteration and quotations omitted). “It consists of more than a mere scintilla of evidence but may

be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal

quotation marks omitted). Courts do not reweigh evidence or make credibility determinations in

evaluating whether a decision is supported by substantial evidence; “[w]here conflicting evidence

allows reasonable minds to differ,” courts defer to the ALJ’s decision. Johnson, 434 F.3d at 653.



                                                  3

         Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 3 of 10
        “In order to establish entitlement to benefits, a claimant must provide evidence of a

medically determinable impairment that precludes returning to past relevant work and adjustment

to other work.” Flesher v. Berryhill, 697 F. App’x 212, 212 (4th Cir. 2017) (per curiam) (citing

20 C.F.R. §§ 404.1508, 404.1520(g)). In evaluating a disability claim, the Commissioner uses a

five-step process.    20 C.F.R. § 404.1520(a)(4).         Pursuant to this five-step process, the

Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period of

disability; (2) had a severe impairment; (3) had an impairment that met or equaled the severity of

a listed impairment; (4) could return to his past relevant work; and (5) if not, could perform any

other work in the national economy. Id.; see also Lewis v. Berryhill, 858 F.3d 858, 861 (4th Cir.

2017) (citing Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015)); 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The claimant bears the burden of proof at steps one through four, but the burden

shifts to the Commissioner at step five. See Lewis, 858 F.3d at 861; Monroe v. Colvin, 826 F.3d

176, 179–80 (4th Cir. 2016).

        The Fourth Circuit has held:

        If the claimant fails to demonstrate she has a disability that meets or medically
        equals a listed impairment at step three, the ALJ must assess the claimant’s
        residual functional capacity (“RFC”) before proceeding to step four, which is “the
        most [the claimant] can still do despite [her physical and mental] limitations [that
        affect h[er] ability to work].”

Lewis, 858 F.3d at 861-62 (quoting 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)) (alterations in

original).

        In Lewis, the Fourth Circuit explained the considerations applied before moving to step

four:

        [The RFC] determination requires the ALJ to “first identify the individual’s
        functional limitations or restrictions and assess his or her work-related abilities on
        a function-by-function basis, including the functions listed in the regulations.”
        Mascio, 780 F.3d at 636 (internal quotations omitted); see also SSR 96-8p, 1996

                                                  4

         Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 4 of 10
       WL 374184, at *1 (July 2, 1996). Once the function-by-function analysis is
       complete, an ALJ may define the claimant’s RFC “in terms of the exertional
       levels of work, sedentary, light, medium, heavy, and very heavy.” SSR 96-8p,
       1996 WL 374184, at *1. See generally 20 C.F.R. §§ 404.1567, 416.967 (defining
       “sedentary, light, medium, heavy, and very heavy” exertional requirements of
       work).

       When assessing the claimant’s RFC, the ALJ must examine “all of [the
       claimant’s] medically determinable impairments of which [the ALJ is] aware,” 20
       C.F.R. §§ 404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at
       step two.” Mascio, 780 F.3d at 635. In addition, he must “consider all [the
       claimant’s] symptoms, including pain, and the extent to which [her] symptoms
       can reasonably be accepted as consistent with the objective medical evidence and
       other evidence.” 20 C.F.R. §§ 404.1529(a), 416.929(a). “When the medical signs
       or laboratory findings show that [the claimant has] a medically determinable
       impairment(s) that could reasonably be expected to produce [her] symptoms, such
       as pain, [the ALJ] must then evaluate the intensity and persistence of [the
       claimant’s] symptoms so that [the ALJ] can determine how [her] symptoms limit
       [her] capacity for work.” 20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

Lewis, 858 F.3d at 862.

       Proceeding to step four, the burden remains with the claimant to show he or she is unable

to perform past work. Mascio, 780 F.3d at 635. If the claimant meets their burden as to past work,

the ALJ proceeds to step five.

       “At step five, the burden shifts to the Commissioner to prove, by a preponderance
       of the evidence, that the claimant can perform other work that ‘exists in
       significant numbers in the national economy,’ considering the claimant’s residual
       functional capacity, age, education, and work experience.” [Mascio, 780 F.3d at
       635] (quoting 20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c)(2), 416.1429). “The
       Commissioner typically offers this evidence through the testimony of a vocational
       expert responding to a hypothetical that incorporates the claimant’s limitations.”
       Id.

Lewis, 858 F.3d at 862.

       If the Commissioner meets this burden in step five, the claimant is deemed not disabled,

and the benefits application is denied. Id.




                                                5

        Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 5 of 10
                                               III. ANALYSIS

        In his Motion for Summary Judgment, Plaintiff contends the ALJ committed reversible

error when he “did not adequately account in the [RFC], for [] Plaintiff’s limitations in

concentration, persistence, and pace.” (Doc. No. 14, p. 14). Plaintiff specifically argues the ALJ’s

analysis and conclusion regarding concentration, persistence, and pace fell short of the standard

required by Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). For its part, the Government argues

the ALJ properly accounted for Plaintiff’s limitations in concentration, persistence, and pace,

particularly considering the more recent decision, Shinaberry v. Saul, 952 F.3d 113 (4th Cir. 2020).

        In Mascio, the Fourth Circuit held that a hypothetical tendered to a VE was legally

insufficient where the ALJ failed to explain why the plaintiff’s moderate mental limitation in

concentration, persistence, and pace did not translate into the RFC. 780 F.3d at 638. The court

reasoned that an ALJ cannot sufficiently account for a claimant’s limitation in concentration,

persistence, and pace by simply limiting the hypothetical to simple or unskilled work. Id. at 638

(citing Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). In other words,

“Mascio held that the ability to perform simple work is not the same as having the ability to stay

on task during a workday, which is the limitation that would account for a claimant’s impairment

in concentration, persistence or pace.” Minor v. Berryhill, No. 9:17-1087-TMC-BM, 2018 WL

1305181, at *5 (D.S.C. Feb. 20, 2018) (emphasis in original). The Mascio court ultimately

remanded because the ALJ provided no explanation at all regarding whether the claimant’s

limitation affected her RFC. Mascio, 780 F.3d at 638.

        More recently, in Shinaberry, the Fourth Circuit held that a limitation to “simple, routine,

repetitive tasks” sufficiently accounted for a moderate limitation in concentration, persistence, and pace

where the ALJ “issued a comprehensive decision denying [Plaintiff’s] claim.” Shinaberry, 952 F.3d at



                                                    6

         Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 6 of 10
119. The court explained that Mascio did not enact a per se rule, but instead allowed an ALJ to explain

why a restriction greater than simple, routine, repetitive tasks was not warranted. Id. If an ALJ

adequately explains why the objective medical evidence supports a limitation to “simple, routine,

repetitive tasks,” the ALJ adequately accounts for a claimant’s limitations in concentration, persistence,

and pace. See id. at 121-22. (“In sum … the ALJ … addressed [Plaintiff’s mental limitations] and

explained why the psychological evidence and [Plaintiff’s] statements support [only] a mental limitation

to [simple, routine, repetitive tasks].”) Id. at 122.

        Here, the ALJ limited Plaintiff to an RFC of performing “simple, routine, repetitive tasks

. . . for two-hour segments.” (Doc. No. 7-1, p. 25). Courts have recently held that “‘a two-hour

limitation directly addresses [a claimant’s] moderate limitations in concentration, persistence or

pace. . . this two-hour limitation closely resembles the effects of limiting a claimant to a non-

production pace, which also adequately addresses moderate difficulties in CPP.’” Hampton v.

Saul, No. 1:19-cv-00186-RJC, 2020 WL 3799769, at *3 (W.D.N.C. July 7, 2020) (quoting Fender

v. Berryhill, No. 1:17-cv-00041-RJC, 2018 WL 1536485, at *7 (W.D.N.C. Mar. 29, 2018)); see

also Roope v. Berryhill, No. 5:16-cv-00048, 2017 WL 1364603, at *3 (W.D.N.C. Apr. 13, 2017)

(“An explanation of how long a claimant is able to sustain concentration and attention to perform

tasks is a direct accounting for the claimant’s ability to stay on task—and difficulties in

concentration, persistence and pace.”); Lakeisha J. v. Saul, No. 8:18-cv-01963-GLS, 2019 WL

3720467, at *2 (D. Md. Aug. 5, 2019).

        Moreover, substantial evidence supports the ALJ’s RFC limitation. The ALJ explained that

“the limitations alleged are more restrictive than those supported by the objective medical

evidence” and that “[t]he description of the symptoms and limitations . . . has generally not been

consistent and persuasive.” (Doc. No. 7-1, pp. 23, 29). For example, the ALJ outlined how



                                                        7

          Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 7 of 10
Plaintiff’s claimed limitations due to side-effects of his medication were inconsistent with

treatment notes indicating “[Plaintiff] was tolerating his medications without side effects.” Id. at

21. The ALJ also explained that Plaintiff obtained a full-time job as a “traffic controller” and that

the record did not support “allegations of extreme anxiety.” Id. The ALJ further explained the

Plaintiff generally presented as “benign” on clinical presentations and admitted “he was capable

of driving a car and managing his household expenses.” Id. at 29. The ALJ also highlighted

inconsistencies with examining physician Dr. Gregory Narron’s treatment notes, which sometimes

differed from Plaintiff’s subjectively described ailments. See id. at 26-27. Moreover, the ALJ

rejected medical statements from Dr. Narron because of the noted inconsistencies, even though

Dr. Narron considered Plaintiff to have a “marked ability to maintain attention and concentration

for extended period of times.” Id. at 27 (emphasis added).

       In sum, the ALJ did not err in accounting for Plaintiff’s limitations in concentration,

persistence, and pace. The ALJ limited Plaintiff to an RFC of “simple, routine, and repetitive tasks”

for two-hour segments at a time, which directly accounts for his limitations in concentration,

persistence, and pace. The ALJ’s determination was also supported by substantial evidence. The

Court accordingly DENIES Plaintiff’s Motion for Summary Judgment (Doc. No. 13), GRANTS

the Commissioner’s Motion for Summary Judgment (Doc. No. 21), and AFFIRMS the

Commissioner’s decision.

                                      IV. MOTION FOR REMAND

       Plaintiff also filed a Motion for Remand on November 23, 2020. (Doc. No. 24). In his

motion, Plaintiff argues this matter should be remanded for rehearing in front of a different ALJ

because the ALJ who rendered the unfavorable decision was invalid under Lucia v. SEC, — U.S




                                                 8

         Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 8 of 10
—, 138 S. Ct. 2044 (2018). (Doc. No. 24). Defendant filed a Response in Opposition to the Motion,

(Doc. No. 26), but Plaintiff failed to submit a further reply, and the time for doing so has expired.

          In his Motion for Remand, Plaintiff argues he is entitled to Lucia relief because “it is not

possible . . . to determine from this record when the [ALJ] below was properly appointed as an

[ALJ] as required by the Lucia decision.” (Doc. No. 24, p. 2).2 In response, Defendant argues the

ALJ’s appointment was “timely and properly ratified” prior to the hearing conducted on August

1, 2018 and prior to the ALJ’s written decision of October 18, 2018. (Doc. No. 26, p. 1).

          In Lucia, the Supreme Court held that remand was necessary where an ALJ was improperly

    appointed under the Appointments Clause at the time when the ALJ “heard and decided” the case

    before him. Lucia, 138 S. Ct. at 2055. In response to the Lucia decision, the Social Security

    Administration issued Social Security Ruling 19-1P, which explained that the Acting

    Commissioner properly appointed all social security ALJ’s on July 16, 2018. See Social Security

    Ruling 19-1p, 2019 WL 1324866, at *2 (Mar. 15, 2019); see also Velez v. Saul, No. 19-cv-7291,

    2020 WL 7638246, at *4 (S.D.N.Y Dec. 23, 2020) (“Thus, as the ALJ in this case conducted a

    hearing and issued her decision prior to being properly appointed on July 16, 2018, it would

    appear that this case must be remanded for a new hearing before a different ALJ who has been

    properly appointed.”).

          It appears to this Court that the ALJ who heard and decided Plaintiff’s case for disability

benefits was properly appointed under the Appointments Clause on July 16, 2018. Thus, Defendant

is correct in his argument that the ALJ was properly appointed when he heard Plaintiff’s case on

August 1, 2018 and when he issued his decision on October 18, 2020. There is no evidence in the



2
 Plaintiff also asks this Court to find that he has not forfeited his Appointments Clause challenge pursuant to Probst
v. Saul, No. 19-1529, 2020 WL 6811986 (4th Cir. Nov. 20, 2020). (Doc. No. 25, p. 2). The Court agrees that
Plaintiff has not forfeited such challenge, and Defendant does not contest this point.

                                                          9

           Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 9 of 10
               record to suggest otherwise, and Plaintiff has offered no response in opposition. The Court

               accordingly finds there is no Appointments Clause issue necessitating remand and DENIES

               Plaintiff’s Motion for Remand. (Doc. No. 24).

                                                     V.    CONCLUSION

                       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment (Doc.

                 No. 13) and Plaintiff’s Motion for Remand (Doc. No. 24) are DENIED. Defendant’s Motion

                 for Summary Judgment (Doc. No. 21) is GRANTED, and the Commissioner’s decision is

                 AFFIRMED.

                       IT IS SO ORDERED.

Signed: February 8, 2021




                                                               10

                           Case 1:20-cv-00002-FDW Document 27 Filed 02/09/21 Page 10 of 10
